37 So. 3d 268 (2009)
James A. BEARDEN, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-4211.
District Court of Appeal of Florida, First District.
December 2, 2009.
Nancy A. Daniels, Public Defender, and Nada M. Carey, Assistant Public Defender, Tallahassee, for Appellant.
Bill McCollum, Attorney General, and Anne C. Conley, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
Affirmed. See Hernandez v. State, 538 So. 2d 137 (Fla. 3d DCA 1989).
WOLF, VAN NORTWICK, and ROBERTS, JJ., concur.